Citation Nr: 9908978	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  97-32 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post 
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


REMAND

The veteran served on active duty from April 1972 to April 
1975.

This appeal arose from a March 1997 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA), 
Regional Office (RO), which had found that the veteran had 
not presented sufficient new and material evidence to reopen 
the claim of entitlement to service connection for PTSD.  The 
RO found that the evidence submitted since the June 1996 
denial of service connection was not sufficient to reopen the 
claim.

A review of the record indicates that the veteran filed his 
original claim for entitlement to service connection for PTSD 
in December 1995.  The RO denied service connection for this 
disorder in a rating action issued in June 1996; a letter was 
sent to the veteran on June 7, 1996, which informed him of 
this decision and of his appellate rights.  On September 10, 
1996 correspondence was received from the veteran which 
indicated that he wanted his claim reconsidered.  He attached 
a letter concerning his claimed inservice stressors.  
Additional treatment records were also obtained and 
associated with the claims folder.  In March 1997, the RO 
issued a rating action which found that this additional 
evidence was not sufficient new and material evidence to 
reopen his claim for service connection for PTSD.  The 
veteran was informed of this decision and of his appellate 
rights by a letter dated March 26, 1997.  On April 8, 1997, 
he submitted a statement which requested that his claim be 
reconsidered; if his claim remained denied, he requested that 
he be provided a statement of the case.  He was provided a 
statement of the case in June 1997, which characterized the 
issue as noted above.

Initially, it is noted that the RO apparently treated the 
September 1996 correspondence, with associated evidence, from 
the veteran as a claim to reopen his request for service 
connection for PTSD.  However, that evidence had been 
submitted in connection with a claim that was already 
pending.  According to 38 C.F.R. § 3.156(b) (1998), new and 
material evidence received prior to the expiration of the 
appeal period will be considered as having been filed in 
connection with the claim which was pending at the beginning 
of the appeal period.  Clearly, the RO should have considered 
this evidence on a de novo basis, since it was filed in 
conjunction with an already pending claim, which had not yet 
become final.  Thus, the RO should have issued the veteran a 
rating action that confirmed and continued the June 1996 
denial.  However, the RO incorrectly handled this claim on a 
new and material basis; as a consequence, the veteran was 
provided a defective statement of the case, which provided 
him with the laws and regulations pertaining to finality.  He 
should have been provided a statement of the case which dealt 
with the issue on a de novo basis.  Clearly, this procedural 
defect must be corrected.  38 C.F.R. § 19.9(a) (1998).  
Therefore, it is found that the veteran must be afforded a 
supplemental statement of the case which correctly identifies 
the laws and regulations used in denying his claim; this is 
essential so that he can provide cogent arguments in his 
behalf before the Board.

Under the circumstances of this case, it is found that 
additional assistance would be helpful, and this case will be 
REMANDED to the RO for the following:

1.  The RO should provide the veteran a 
supplemental statement of the case which 
contains the appropriate laws and 
regulations pertaining to service 
connection for PTSD without regard to 
finality.  The appellant and his 
representative should then be provided an 
opportunity to respond.  Since this 
statement is provided to the veteran in 
order to correct a procedural defect, 
there is no need for him to perfect his 
appeal again.  

2.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that the foregoing 
development action has been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.

The case should be then be returned to the Board for further 
appellate consideration if otherwise in order.  The appellant 
is free to furnish additional evidence while his case is in 
remand status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).








- 4 -


